DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             K.M., the father,
                                Appellant,

                                     v.

DEPARTMENT OF CHILDREN & FAMILIES and GUARDIAN AD LITEM,
                       Appellees.

                              No. 4D19-3036

                            [February 26, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert B. Meadows, Judge; L.T. Case No.
562018DP000089.

  Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Orlando, for
appellant.

  Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee Department of Children & Families.

  Thomasina F. Moore, Statewide Director of Appeals, and Laura J. Lee,
Senior Attorney, Statewide Guardian ad Litem Office, Tallahassee, for
appellee Guardian ad Litem.

PER CURIAM.

   The Department removed the child, O.M., from the mother based
entirely on injuries sustained by O.M.’s half-sibling, A.M. After the trial
court denied termination of parental rights as to the half-sibling, the trial
court dismissed the dependency proceedings against O.M. and returned
the child to the mother. On appeal, O.M.’s father, K.M., claims that his
due process rights were violated. We disagree and find that no violation of
due process occurred. K.M. was notified of all hearings and participated
in the proceedings below. Further, O.M. was taken from the mother and
not K.M., who lived out-of-state. However, we agree that remand is
necessary to correct a scrivener’s error in the amended final judgment,
which incorrectly named M.M., rather than K.M., as O.M.’s father. 1

    Affirmed and remanded.

LEVINE, C.J., GROSS and DAMOORGIAN, JJ., concur.

                            *         *         *

    Not final until disposition of timely filed motion for rehearing.




1Our affirmance in no way prejudices or prejudges K.M.’s rights as a father to
O.M.

                                      2